RECEIVED IN                                                                 FILED IN
     COURT OF CRIMINAL APPEALS
                                                                              COURT OF CRIMINAL APPEA! s
                                               KD. H>862-07
           JAN 21 2015                                                                JAN 23 2015
                                                   IN THE

                                       COJRT CF CRTMDSRL APPEALS
        Abel Acosta, Clerk                                                        Abel Acosta, Clerk
                                               AUSTIN, TEXAS




                                                CHARLES CAMP
                                                 Appellent

                                                    VS


                                               SHOE CF TEXAS
                                                  Appellee


                           Hxm Appeal No. O2-13-00247-CR/02-13-CO248-CR/
                                               02-13^243<R/02-13-00250-CR
                             Cn Appeal frati The Saccnd District of Texas
                                 /      Tarrant County/ Texas
                         Trial Court ISb. 132456R/132466avl324671R/1324677R


                             FIRST M3HEN KR EXltNiiLN CF TD£ ID FILE
                                   JEFEEKN KR D!I33£XK2«RY REVIH*

TO THE HCN2RABLE JUDGES CF THE CCGRT CF CRMDNftL APFEALS:

      Cores now/   Charles Caup,   Petitioner/ and files this Motion for an extension of sixty (63)
days in which to file petiticn for Discreticnary Review. In support of this notion/ appellant
shows the Court the following:


       The Petitioner was convicted in the 297th District Court of Tarrant County/ Texas of the
offense of Aggregated R±bery in ttrial CLnrt No. 1324667EVl324663V'132467LR and 1324S77R styled
State of Texas vs Charles Camp. The Petitioner appealed to the Court of Appeals/ Second District.
The case was affirrred   Decartaer 11/ 2014.

                                                    n

        The present deadline for filing the Petiticn for Discreticnary Review    is   Janurary   10/
2015. The Petitioner has not requested any extension prior to this request.
                                                    m

       Petitioner's request for an extension is based on the following facts:

1.     Petitioner was not informed of the decision of the Court of Appeals in Affirming his case
until January 2, 2014.


                                                    (1)
2.   Petitioner is proceeding pro se as a layman and is unskilled and unkncwledgeable in matters
of law and legal procedure.
3.   Petitioners' access to legal research materials located within the prison unit law library
is limited to approximately &-12 hours per week.
4.   The claims presented for review on appeal by appellate counsel present nuterous, complex
i.q.qnps which require a substantial amount of time for Petitioner as a layman in researching
and dessoninating legal principles and procedures in nBaningfully preparing and presenting Pe
titicn for Discreticnary Review in this case.
5.   Petitioner does not seek additional tine to file Petiticn for Discreticnary Review for undue
delay.


WEEETOFE, Petitioner prays this Court grant this motion and extend the deadline for filing
Petition for Discreticnary Review in Cause No. PD-0862-07 up to and including March 11/2015.




                                                                         Respectfully Submitted/


                                                                         Charles Camp
                                                                                 Camp          /
                                                                         Petitioner/ Pro Se
                                                            Texas Dqpartrrent of Criminal Justice
                                                                          Institutional Division
                                                                             F.M. Robertson Unit
                                                                                TDCJ-ID# 1857911
                                                                               Abilene/ TX 79601




                                                (2)
  £U,u


 ^D- (ht>j \VbCXh ( Or^TPL £>T*7\Otl
 K^-r^t^i. 1<bi\i>2.ss&%,


  QfrpOjtOilH ft      2jDt£"

   <U;'V^o. Pft-o&k^-Ql                 f'/HM? W S-r^Tg



  D^ta. fA6Ltf.f


                                                                                                                  cw^f   S




^~\^> ^^veVv<^-><^rvv       ^Z^ej^A^^   &,^t   ?aJ^V%.c*-»«_<vs   £/^\j^s\*Si_ t\Aiifr\e*\ Jew      S«as »juis"i t,-\
                      •J




    "~T*n<s^nV£. us^        -f^r ucvvr Av/w«_ a*vA      VC^jt,    CvS^sWrvt*- Ci      .V-Cla*    AA.<L=*Ar£r.
                   TO




    rT^>ifv^a^e-V <-» <s
   fA.J^d^A
Cx\ c^r\ jl--5   (Lc~w*.a

 Vg-HW<AAiu-       Y<~& Sg_

IX*cm> Dj^xL-^-Wvyg^" •»£ C^k .w'\ (vcJ QVx\U e«-
X^^cxVJVlc^^S' QA^
                 \KSi>/>
                                                                                       RECEIVED IN
f",sV. g-kVfrA^o,           0^                                                  COURT OF CRIMINAL APPEALS

   O^mo'* lASlRU                                                                        JAN 21 2011
 A^Ux^v-tv. i^Ui (
                                                                                    Abel Acosta, Clerk